DETAILED ACTION
This Office Action is in response to applicant’s arguments submitted on January 12, 2021 for Application# 16/032,276.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-9, 11-25, 27 and 28 are pending, of which claims 1-9, 11, 12, 15-25 and 28 are rejected under 35 U.S.C. 103.

Claims 1 and 18 are amended.
Claims 10 and 26 are canceled.
Claims 27 and 28 are newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 12, 15-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Unay et al. US 2012/0158717 A1 (hereinafter ‘Unay’) in view of Syeda-Mahmood et al. US 2012/0250957 A1 (hereinafter ‘Syeda’) as applied, and further in view of El-Khamy et al. US 2017/0344808 A1 (hereinafter ‘El-Khamy’).

As per claim 1, Unay disclose, A computer-implemented system (Unay: paragraph 0071: disclose the invention is implemented as a computer program, Therefore, it is computer-implemented system) for identifying similar radiology (Unay: paragraph 0059: Fig. 2: disclose x-ray images which examiner equates to radiology images) images to a query image (Unay: paragraph 0006: disclose retrieving images on the basis of similarity of images from the storage of images to a query image), comprising:
a) one or more fetcher receiving the query image and retrieving a set of candidate similar radiology images from a data store (Unay: paragraph 0006: a retrieval unit ‘fetcher’ for retrieving an image from the storage of images on the basis of similarity with the query image. Paragraph 0009: disclose retrieved images with respect to each other as well as with the query image. Examiner believes due to word ‘images’ implies that set of images are retrieved); 
b) one or more scorers receiving the query image and the set of candidate similar radiology images and generating a similarity score between the query image and each candidate image (Unay: paragraph 0016: disclose computed using the similarity function ‘scorers’ for computing similarity of portions of retrieved image to the respective portions of the query image. Paragraph 0009: disclose retrieved images with respect to each other as well as with the query image. Examiner believes due to word ‘images’ implies that set of images are retrieved); and
c) a pooler receiving the similarity scores from the one or more scorers, ranking the candidate images, and returning a list of the candidate images reflecting the ranking (Unay: paragraph 0012: disclose rank unit ‘pooler’ for determining the rank of the retrieved image and rank is based on the similarity of the retrieved image to the query image. Paragraph 0009: disclose retrieved images with respect to each other as well as with the query image. Examiner believes due to word ‘images’ implies that set of images are retrieved).

wherein the one or more scorers modules implement a modelling technique to generate the similarity score capturing a plurality of similarity attributes of the query image and the set of candidate similar radiology images, the attributes of the query image and the set of candidate similar radiology images captured by the similarity score including diagnostic, visual, and patient demographic attributes as recited in claim 1.
On the other hand, Syeda achieved the aforementioned limitations by providing mechanisms of
wherein the one or more scorers (Syeda: paragraph 0035: disclose matching metric ‘scorers’ following selection of two matching images, the similarity of the shapes using similarity search algorithm) modules implement a modelling technique (Syeda: paragraph 0031: disclose modeling the overall similarity in appearance within members of the same disease class) to generate the similarity score capturing a plurality of similarity attributes (Syeda: paragraph 0005: disclose extracts an envelope curve ‘attribute’ from a velocity profile) of the query image (Syeda: paragraph 0005: disclose query Doppler ‘radiology’ image, where examiner argues that Doppler is a radiology image) and the set of candidate similar radiology images (Syeda: paragraph 0035: disclose matching metric ‘scorers’ following selection of two matching images, the similarity of the shapes using similarity search algorithm), the attributes of the query image (Syeda: paragraph 0005: disclose query Doppler ‘radiology’ image, where examiner argues that Doppler is a radiology image and paragraph 0005: disclose extracts an envelope curve ‘attribute’ from a velocity profile) and the set of candidate similar radiology images Syeda: Syeda: paragraph 0035: disclose matching metric ‘scorers’ following selection of two matching images, the similarity of the shapes using similarity search algorithm) captured by the similarity score including diagnostic (Syeda: paragraph 0026: disclose the similarity of their diagnosis labels ‘attribute’), visual (Syeda: paragraph 0026: disclose similarity in the shape ‘visual’ pattern), and patient demographic attributes (Syeda: paragraph 0059: disclose clinical information such as demographics of finding similar cases is determining similarity of similar patients).
The motivation for doing so would have been to identify similar images.
It is noted, however, neither Unay nor Syeda specifically detail the aspects of
15 annotations associated therewith as recited in claim 1.
On the other hand, El-Khamy achieved the aforementioned limitations by providing mechanisms of
annotations associated therewith (El-Khamy: paragraph 0028: disclose images having a single object per image and accurately annotated).
The motivation for doing so would have been to identify similar images using deep learning machine and neural networks.
Unay, El-Khamy and Syeda are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Search Engines”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Unay, El-Khamy and Syeda because they are both directed to search engines and both are from the same 
Therefore, it would have been obvious to combine Syeda and El-Khamy with Unay to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Unay disclose, wherein the one or more fetchers (Unay: paragraph 0006: a retrieval unit ‘fetcher’ for retrieving an image from the storage of images on the basis of similarity with the query image. Paragraph 0009: disclose retrieved images with respect to each other as well as with the query image. Examiner believes due to word ‘images’ implies that set of images are retrieved) implement a modelling technique (Unay: paragraph 0068: disclose threading models for implementing this process and paragraph 0002: disclose CBIR retrieval ‘model’ technique) capturing a plurality of attributes of the query image (Unay: paragraph 0068: ) and the set of candidate similar radiology images to retrieve the set of candidate similar radiology images (Unay: paragraph 0062: disclose similarity function based on non-image data associated with image data. Computed relevance of a portion of the retrieved image to a respective portion, where respective portion is considered as attributes of the images).
It is noted, however, neither Unay nor Syeda specifically detail the aspects of
15 annotations associated therewith as recited in claim 2.

annotations associated therewith (El-Khamy: paragraph 0028: disclose images having a single object per image and accurately annotated).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Unay nor Syeda specifically detail the aspects of
15 wherein the modelling technique implemented in the one or more fetchers comprises at least one of triplet loss, classification loss, regression loss and object detection loss as recited in claim 3.
On the other hand, El-Khamy achieved the aforementioned limitations by providing mechanisms of
wherein the modelling technique implemented in the one or more fetchers comprises at least one of triplet loss (El-Khamy: paragraph 0055: disclose triplet loss), classification loss, regression loss (El-Khamy: paragraph 0028: disclose a regression loss and examiner argues that with the phrase “at least one” only prior art need to teach one modelling technique) and object detection loss.

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above.
It is noted, however, neither Unay nor Syeda specifically detail the aspects of

On the other hand, El-Khamy achieved the aforementioned limitations by providing mechanisms of 
wherein the modelling technique implemented in the one or more scorers comprises at least one of triplet loss (El-Khamy: paragraph 0055: disclose triplet loss), classification loss, regression loss (El-Khamy: paragraph 0028: disclose a regression loss and examiner argues that with the phrase “at least one” only prior art need to teach one modelling technique) and object detection loss.

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Unay nor Syeda specifically detail the aspects of
15 wherein there are at least two fetchers and each uses a different modelling technique as recited in claim 5.
On the other hand, El-Khamy achieved the aforementioned limitations by providing mechanisms of
wherein there are at least two fetchers and each uses a different modelling technique (El-Khamy: paragraph 0055: disclose triplet loss and paragraph 0028: disclose a regression loss. Unay reference teaches Fetcher as retrieval unit and examiner argues that each time a retrieval unit is considered as two fetchers).


It is noted, however, neither Unay nor Syeda specifically detail the aspects of
15 wherein there are at least two scorers and each uses a different modelling technique as recited in claim 6. 
On the other hand, El-Khamy achieved the aforementioned limitations by providing mechanisms of
wherein there are at least two scorers and each uses a different modelling technique (El-Khamy: paragraph 0055: disclose triplet loss and paragraph 0028: disclose a regression loss. Unay reference teaches scorers as similarity function and examiner argues that each time a unit is considered as two scorers).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Unay disclose, wherein the pooler ranks the candidate images using a logistic regression model with weighted sum of scores (Unay: paragraph 0012: disclose rank is weighted sum of the first and second relevance).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Unay disclose, wherein the pooler ranks the candidate images using a generalized additive model (Unay: paragraph 0012: disclose rank is weighted sum of the first and second relevance. Examiner argues SUM and additive are the same. Also the limitation is just applying the known model for ranking).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Unay disclose, wherein the pooler ranks the candidate images using a neural network based on scores as input (Unay: paragraph 0012: disclose rank unit ‘pooler’ for determining the rank of the retrieved image and rank is based on the similarity of the retrieved image to the query image. Paragraph 0009: disclose retrieved images with respect to each other as well as with the query image. Examiner believes due to word ‘images’ implies that set of images are retrieved. Examiner understand the neural network is missing from the teaching).
It is noted, however, neither Unay nor Syeda specifically detail the aspects of
15 neural network as recited in claim 9.
On the other hand, El-Khamy achieved the aforementioned limitations by providing mechanisms of
neural network (El-Khamy: paragraph 0016: disclose neural network)

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Unay disclose, wherein the system further includes a processing unit which aggregates information from the annotations associated with the set of candidate similar radiology images (Unay: paragraph 0062: disclose non-image data associated with the image data. Examiner interprets non-image data as annotations. This information about image data can be aggregate).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claims 1 and 11 above. In addition, Unay disclose, wherein the processing unit groups images in the set of candidate similar radiology images across common attributes that are useful for supporting a clinical decision (Unay: paragraph 0011: disclose imaged body part of a patient and paragraph 0014: disclose diagnosis of Alzheimer’s disease. Examiner believes the Alzheimer’s disease as clinical decision).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claims 1, 11, and 13 above. In addition, Unay disclose, wherein the processing unit aggregates the groupings into numerical values and a comparison of the numerical values to a baseline (Unay: paragraph 0009: disclose comparing retrieved images with respect to each other as well as with the query image as baseline).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Unay disclose, further comprising a front end in the form of a workstation configured to display the query image, the candidate similar radiology images, and metadata associated with each of the candidate similar radiology images (Unay: Fig. 2: display the query image and similar radiology images and metadata as shown in the images).

Unay: Fig. 2: disclose radiology images of the diseases or conditions).

As per claim 18, Unay disclose, A method for identifying and retrieving similar radiology images to a query radiology image (Unay: paragraph 0059: Fig. 2: disclose x-ray images which examiner equates to radiology images), the query image associated with annotations including metadata, comprising: remaining limitations are similar to claims 1 and 6. Therefore, examiner rejects these limitations under the same rationale as claim 1 and 6.

As per claim 19, most the remaining limitations are similar to claims 1 and 11. Therefore, examiner rejects these limitations under the same rationale as claims 1 and 11.

As per claim 20, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.



As per claim 22, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 23, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

As per claim 24, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

As per claim 25, most the remaining limitations are similar to claim 9. Therefore, examiner rejects these limitations under the same rationale as claim 9.

As per claim 28, most of the limitations of this claim have been noted in the rejection of claim 1 above.
It is noted, however, Unay did not specifically detail the aspects of
wherein the patient demographic attributes comprise an age, a gender, an ethnicity, a smoking history, a body mass index, a height, or a weight as recited in claim 28.
On the other hand, Syeda achieved the aforementioned limitations by providing mechanisms of
Syeda: paragraph 0059: disclose clinical information such as demographics of finding similar cases is determining similarity of similar patients. Examiner argues that the most common values of demographic are age, gender and ethnicity of a person are inherit to the definition of demographics, therefore examiner believes the reference covers this values even the reference is silent on the list of values that applicant provided).
The motivation for doing so would have been to compare attributes to determine similarity of the images.

Allowable Subject Matter
Claims 13, 14 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on January 12, 2021 have been fully considered but they are not persuasive. 
Examiner’s response to applicant’s argument related to claim 1. 
Applicant argues neither Unay, Syeda nor El-Khamy teach ‘the attributes including diagnostic, visual and patient attributes’. Examiner respectfully disagrees with applicant’s argument. Examiner argues that visual, and patient demographic 

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).

Examiner’s response to applicant’s argument related to claim 5 and 6. 
Applicant argues neither Unay, Syeda nor El-Khamy teach ‘wherein there are at least two fetchers and each uses a different modelling technique and wherein there are at least two scorers and each uses a different modelling technique’. Examiner respectfully disagrees with applicant’s argument. Examiner argues in El-Khamy disclose in paragraph 0055 of triplet loss and in paragraph 0028 disclose a regression loss and also reference El-Khamy in paragraph 0055 disclose triplet loss and in paragraph 0028 disclose a regression loss. The claim limitation cites that the modeling is done with two fetches and two scoreres Examiner interprets these claim limitations under BRI (Broadest Reasonable Interpretation) guidelines where examiner without importing limitations from the specification into the claims unnecessarily.

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication “US 2019/0258925 A1” disclose PERFORMING ATTRIBUTE-AWARE BASED TASKS VIA AN ATTENTION-CONTROLLED NEURAL NETWORK
US Publication “US 2009/0285466 A1” disclose Method, Computer Software, And System for Tracking, Stabilizing, And Reporting Motion Between.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159